HENDRY, Judge
(dissenting).
I respectfully dissent from the affirmance of this conviction.
I do concur in that portion of the opinion which holds that materiality is a question of law for the court.
In my judgment, the statements when viewed in context are not perjurous and if so fall within the Florida rule permitting immediate retraction or correction of erroneous statements. Brannen v. State, 94 Fla. 656, 114 So. 429. I cannot reconcile the disposition of the instant case which upholds the conviction, with Brannen, supra, and Silver v. State, Fla.App.1960, 117 So.2d 509.